      Case 2:20-cv-01989-SSV-DMD Document 31 Filed 10/08/20 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    CLAYTON CANGELOSI                                          CIVIL ACTION

    VERSUS                                                        NO. 20-1989

    JEFFERSON PARISH PRESIDENT                               SECTION “R” (3)
    CYNTHIA LEE SHENG



                           ORDER AND REASONS


       Defendant, Cynthia Lee Sheng moves to dismiss Clayton Cangelosi’s

complaint under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). 1

Plaintiff, proceeding pro se, opposes the motion. 2 Because Cangelosi fails to

meet his burden to show he has Article III standing, the Court grants the

motion.



I.     BACKGROUND

       Pro se plaintiff, Clayton Cangelosi, filed suit against Jefferson Parish

President, Cynthia Lee Sheng, 3 challenging Proclamation Number 10 CLS

2020,4 which requires all Parish residents to wear “personal protective


1      See R. Doc. 23.
2      See R. Doc. 25.
3      See R. Doc. 1.
4      See R. Doc. 23-2.
     Case 2:20-cv-01989-SSV-DMD Document 31 Filed 10/08/20 Page 2 of 12




masks or facial coverings while indoors and in any common area” 5 as well as

when “[r]iding on public transportation.”6

      The proclamation is not enforceable against individuals like Cangelosi

who refuse to wear masks. Rather, it subjects representatives of businesses

and property owners to a fine of up to $500.00 and no more than six months

in the parish jail if they allow patrons to congregate without masks in the

designated areas. 7 In addition, the proclamation exempts certain categories

of individuals from the mask requirement: children under the age of two,

individuals with medical conditions that make wearing a mask difficult, and

those who rely on lip-reading for communication. 8

      In his complaint, Cangelosi makes several allegations that are devoid

of factual support, including that the federal government has artificially

inflated the number of COVID-19 deaths nationwide, 9 that wearing a mask

increases one’s chances of contracting COVID-19,10 and that defendant

Sheng is at the epicenter of an unnecessary “fear campaign.” 11




5     See id. at 2.
6     See id. at 3.
7     See id. at 2.
8     See id. at 3.
9     R. Doc. 1 at 3 at ¶ 17.
10    See id. at 4 at ¶ 23.
11    See id. at 5 ¶ 25.
                                      2
     Case 2:20-cv-01989-SSV-DMD Document 31 Filed 10/08/20 Page 3 of 12




      Cangelosi also alleges that the proclamation violates his rights under

the U.S. Constitution. Specifically, he argues that the proclamation violates

his right to privacy,12 his rights to freedom of expression and assembly, 13 his

right to travel,14 and his right to make personal medical decisions. 15

Cangelosi argues that, under 42 U.S.C. § 1983, Sheng is liable for violating

his constitutional rights while acting under color of state law. 16

      Cangelosi    asks    this   Court     to   declare    the   proclamation

unconstitutional.17 He also asks the Court to enjoin the enforcement of this

proclamation, as well as nine others,18 even though Cangelosi argues against

only Proclamation Number 10 CLS 2020 in his complaint. Finally, Cangelosi

wants this Court to award him $1,500,000.oo in damages for what he calls

“emotional distress” and “humiliation” associated with unknown individuals

“ask[ing him] to leave” private businesses and public spaces when he chooses

not to wear a mask.19 He does not allege that the defendant, nor any




12    See id. at 4 ¶¶ 20-24.
13    See id. at 5 ¶¶ 25-29.
14    See id. at 5 ¶¶ 30-31.
15    See id. at 5-6 ¶¶ 32-34.
16    See id. at 6 ¶¶ 35-36.
17    See id. at 6 ¶ A.
18    See id. at 7 ¶ C.
19    See R. Doc. 16.
                                       3
      Case 2:20-cv-01989-SSV-DMD Document 31 Filed 10/08/20 Page 4 of 12




government entity, has ever attempted to enforce the proclamation against

him.



II.    LEGAL STANDARD

       Under Rule 12(b)(1), “[a] case is properly dismissed for lack of subject

matter jurisdiction when the court lacks the statutory or constitutional

power to adjudicate the case.” Home Builders Ass’n of Miss., Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998). In ruling on a Rule 12(b)(1)

motion to dismiss, the Court may rely on (1) the complaint alone, presuming

the allegations to be true; (2) the complaint supplemented by undisputed

facts; or (3) the complaint supplemented by undisputed facts and the Court’s

resolution of disputed facts. Den Norske Stats Ojeselskap As v. HeereMac

Vof, 241 F.3d 420, 424 (5th Cir. 2001). The party asserting jurisdiction bears

the burden of establishing it. Ramming v. United States, 281 F.3d 158, 161

(5th Cir. 2001).

       The Court lacks subject-matter jurisdiction over a case when a plaintiff

lacks Article III standing. Crane v. Johnson, 783 F.3d 244, 255 (5th Cir.

2015). The issue of standing presents a “threshold jurisdictional question.”

Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 102 (1998). Standing

consists of three elements: (1) the plaintiff must have suffered an “injury-in-


                                       4
    Case 2:20-cv-01989-SSV-DMD Document 31 Filed 10/08/20 Page 5 of 12




fact,” which is “an invasion of a legally protected interest” that is “concrete

and particularized” and “actual or imminent”; (2) the injury must be “fairly

traceable” to the challenged conduct of the defendant; and (3) it must be

likely that plaintiff’s injury will be redressed by a favorable judicial decision.

Lujan v. Defs. Of Wildlife, 504 U.S. 555, 560-61 (1992). As the party invoking

federal jurisdiction, Cangelosi bears the burden of proof in establishing all

three elements of standing, id. at 561, and he must demonstrate standing for

“each claim he seeks to press.” See DaimlerChrysler Corp. v. Cuno, 547 U.S.

332, 353 (2006).

      When grounds for dismissal may exist under both Rule 12(b)(1) and

Rule 12(b)(6), the Court should dismiss only under the former without

reaching the question of failure to state a claim. See Cox, Cox, Filo, Camel &

Wilson, L.L.C. v. Sasol N. Am., Inc., 544 F. App’x 455, 456 (5th Cir. 2013).

Because the Court finds that Cangelosi’s claim must be dismissed under Rule

12(b)(1), it does not address the legal standard for dismissal under Rule

12(b)(6).



III. DISCUSSION

      Cangelosi does not meet his burden to show that he has Article III

standing. First, Cangelosi fails to show an “injury-in-fact” because he does


                                        5
    Case 2:20-cv-01989-SSV-DMD Document 31 Filed 10/08/20 Page 6 of 12




not show any “invasion of a legally protected interest.” Lujan, 504 U.S. at

560.    Nothing in Cangelosi’s conclusory complaint shows how the

proclamation, which defendant cannot enforce against him, injures his

privacy rights, his right to interstate travel, his liberty interest in making

personal medical decisions, or his First Amendment rights. While courts are

to construe pro se filings liberally, the Court must not “invent, out of whole

cloth, novel arguments on behalf of a pro se plaintiff in the absence of

meaningful, albeit imperfect, briefing.” Jones v. Alfred, 353 F. App’x 949,

951-52 (5th Cir. 2009).

       For example, Cangelosi does not show how the mask order invades his

privacy rights. Relevant to Cangelosi’s claim, “[t]he right to privacy extends

only to intimate decisions, usually connected with the family . . . .” Plante v.

Gonzalez, 575 F.2d 1119, 1123 (5th Cir. 1978); see also Obergefell v. Hodges,

576 U.S. 644, 666 (2015) (construing marital rights as a privacy right); Roe

v. Wade, 410 U.S. 113, 727 (1973) (construing the constitutional right to

abortion as a privacy right); Griswold v. Connecticut, 381 U.S. 479, 485

(1965) (construing the constitutional right to contraceptives as a privacy

right). Cangelosi cites no authority, nor does he set out any facts, to suggest

that the constitutional right to privacy is invaded by defendant’s

proclamation, which cannot be enforced against him.


                                       6
     Case 2:20-cv-01989-SSV-DMD Document 31 Filed 10/08/20 Page 7 of 12




      Relatedly, Cangelosi does not show how the proclamation forces

unwanted medical treatment upon him.          “[A] competent person has a

constitutionally protected liberty interest in refusing unwanted medical

treatment . . . .” Cruzan by Cruzan v. Dir., Missouri Dep’t of Health, 497

U.S. 261, 278 (1990); see also Jacobson v. Massachusetts, 197 U.S. 11, 24-30

(1905) (upholding a compulsory vaccination law but recognizing a liberty

interest in personal medical decisions). Even if wearing a mask constitutes

a “medical treatment,” Cangelosi is free to refuse that treatment, as he has

done on several occasions. 20 Cruzan, 497 U.S. at 278. In addition, Cangelosi

and Sheng agree that because Cangelosi has a medical condition, he is not

required to wear a mask at all. 21 Accordingly, Cangelosi fails to show how

the proclamation invades his right to refuse unwanted medical treatment.

      The same goes for Cangelosi’s right to travel. The constitutional right

to travel “protects the right of a citizen of one State to enter and to leave

another State, the right to be treated as a welcome visitor rather than an

unfriendly alien when temporarily present in the second State, and, for those

travelers who elect to become permanent residents, the right to be treated

like other citizens of that State.” Jaramillo v. City of McAllen, 306 F. App’x




20    See R. Doc. 25 at 6.
21    See id.; R. Doc. 28 at 8.
                                      7
     Case 2:20-cv-01989-SSV-DMD Document 31 Filed 10/08/20 Page 8 of 12




140, 143 (5th Cir. 2009) (quoting Saenz v. Roe, 526 U.S. 489, 500 (1999).

Nowhere does Cangelosi argue that the proclamation disrupts his right to

interstate travel. Consequently, the Court finds there has been no injury to

Cangelosi’s right to travel.

      Finally, Cangelosi’s complaint does not show how the proclamation

impinges on his First Amendment rights.22 As to his freedom of expression

claim,23 Cangelosi contradicts himself. If anything, Cangelosi has engaged

in his chosen form of protest—appearing in public without a mask—on

multiple occasions, and he has done so without being subjected to

government reprisal. See Manhattan Community Access Corp. v. Halleck,

139 S. Ct. 1921, 1928 (“[T]he Free Speech Clause prohibits only

governmental abridgment of speech.”); Susan B. Anthony List v. Driehaus,

573 U.S. 149, 298 (2014) (holding that even in the pre-enforcement context,

there must be a “credible threat of prosecution” for an injury-in-fact to exist).

As to his freedom of assembly claim, Cangelosi does not name a single

instance in which he has attempted to assemble or associate with other

people “for the purpose of engaging in protected speech or religious

activities.” Bd. of Dirs. of Rotary Int’l v. Rotary Club of Duarte, 481 U.S.




22    See R. Doc. 1 at 5.
23    See R. Doc. 1 at 5.
                                       8
     Case 2:20-cv-01989-SSV-DMD Document 31 Filed 10/08/20 Page 9 of 12




537, 544 (1987). As such, this purported injury is not “actual” or “imminent.”

See Lujan, 504 U.S. at 560 (holding that plaintiffs could not show injury-in-

fact because they had no “concrete plans” to visit the destinations of which

they complained). In sum, Cangelosi’s conclusory complaint and briefing fail

to show how the proclamation, under which he is not required to wear a

mask, invades any of his constitutional rights.

      In addition, Cangelosi fails to show causation. To show causation, a

plaintiff must demonstrate that the injury is “fairly traceable to the

challenged action of the defendant.” Lujan, 504 U.S. at 560 (emphasis

added). Cangelosi claims he is injured because private businesses and

individuals, unnamed in this lawsuit, have refused to serve him or otherwise

“harassed” him by asking him to leave public places when he does not wear

a mask.24 The U.S. Supreme Court has made clear that “[w]hen . . . a

plaintiff’s asserted injury arises from the government’s allegedly unlawful

regulation (or lack of regulation) of someone else[,]” causation is

substantially more difficult to establish. Id. at 562. The plaintiff must show

that the government’s actions produce a “determinative or coercive effect

upon the action” upon the regulated entity. Inclusive Communities Project,

Inc. v. Dept. of Treasury, 946 F.3d 649, 655 (5th Cir. 2019). In other words,


24    R. Doc. 25 at 5-6
                                      9
     Case 2:20-cv-01989-SSV-DMD Document 31 Filed 10/08/20 Page 10 of 12




the injuries must not be “‘the result of the independent action of some third

party not before the court.’” Id. (quoting Bennett v. Spear, 520 U.S. 154, 169

(1997)).

      Cangelosi complains of private conduct that is not fairly traceable to

the defendant. First nothing in the proclamation requires businesses or

private individuals to “harass” or “humiliate” Cangelosi if he does not wear a

mask.25 Second, Cangelosi indicates that he qualifies for the proclamation’s

medical exemption. To the extent that private businesses flout the medical

exemption, or choose to exclude all individuals who do not wear masks,

notwithstanding the medical exemption, this behavior is not “fairly

traceable” to the defendant. Rather, the behavior Cangelosi complains of is

“‘the result of the independent action of some third party not before the

court.’” Id. (quoting Bennett, 520 U.S. at 169 (1997)).

      Third and finally, Cangelosi fails to show redressability. Cangelosi

must show that it is “‘likely,’ as opposed to merely ‘speculative,’ that the

injury will be ‘redressed by a favorable decision.’” Lujan, 504 U.S. at 561

(quoting Simon v. Eastern Ky. Welfare Rights Organization, 426 U.S. 26,

41-42 (1976). An injury is redressable when the relief sought would either

“cure” or “lessen” plaintiff’s injury.    Inclusive Communities Project, 946


25    R. Doc. 16.
                                         10
     Case 2:20-cv-01989-SSV-DMD Document 31 Filed 10/08/20 Page 11 of 12




F.3d at 655. Here, Cangelosi’s purported injuries are not redressable by the

declaratory and injunctive relief he seeks because Governor John Bel

Edwards’s similar state-wide proclamation remains in effect.26 Cangelosi

remains subject to a very similar mask order to the one he challenges here.

Additionally, Cangelosi fails to show that it is “likely” that private businesses

would stop requiring individuals to wear masks in light of the ongoing

COVID-19 pandemic without the proclamation.

      Even if Cangelosi had standing, which he does not, he does not address

the Fifth Circuit’s recent decision in In re Abbott, 954 F.3d 772 (5th Cir.

2020). There, the Fifth Circuit made clear that during a public health crisis,

“constitutional rights may be reasonably restricted ‘as the safety of the

general public may demand.’” Id. at 778 (quoting Jacobson, 197 U.S. at 29).

Under Jacobson and In re Abbott, the state may “restrict, for example, one’s

right to peaceably assemble, to publicly worship, to travel and even to leave

one’s home” during a health crisis. Id. Cangelosi does not indicate how he

would overcome the greater deference courts are to extend to the State in the

face of an ongoing public health crisis.

      Because plaintiff fails to meet his burden to show jurisdiction in this

case, the Court dismisses it under Federal Rule of Civil Procedure 12(b)(1).


26    R. Doc. 1-1 at 3.
                                       11
    Case 2:20-cv-01989-SSV-DMD Document 31 Filed 10/08/20 Page 12 of 12




Having dismissed all federal claims that would give rise to original

jurisdiction, the Court also declines to exercise supplemental jurisdiction

over the remaining state-law claims. See 28 U.S.C. § 1367; Guzzino v.

Felterman, 191 F.3d 588, 595 (5th Cir. 1999) (noting that district courts have

“wide discretion” to decline to exercise supplemental jurisdiction over state

law claims once all federal claims have been dismissed).



III. CONCLUSION

     For the foregoing reasons, defendant’s motion to dismiss is GRANTED

and Cangelosi’s claims are DISMISSED WITHOUT PREJUDICE.




        New Orleans, Louisiana, this _____
                                      8th day of October, 2020.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                     12
